Case 1:19-cv-03414-APM Document 4-1 Filed 12/27/19 Page 1 of 41




                 EXHIBIT 1
          Case
           Case1:19-cv-03414-APM
                 1:19-cv-03412-CRC Document
                                    Document4-1 Filed 12/27/19
                                              4 Filed 12/27/19 Page
                                                               Page 12 of
                                                                       of 741



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


  NORBERT BASENGEZI KATINTIMA,

                     Plaintiff,

           v.                                         Civil Action No. 19-cv-03412 (CRC)

  ANDREA M. GACKI, in her official
  capacity as Director of the United States
  Office of Foreign Assets Control, and THE
  UNITED STATES DEPARTMENT OF
  TREASURY, OFFICE OF FOREIGN
  ASSETS CONTROL,

                     Defendants.


MOTION TO TRANSFER CASES FOR CONSOLIDATION AND FOR A STAY PENDING
              CONSIDERATION OF THE INSTANT MOTION

        Defendants hereby move pursuant to Federal Rule of Civil Procedure 42(a) for transfer of

three cases for consolidated briefing and joint hearing on dispositive motions. Two other cases are

pending in the District Court for the District of Columbia that present materially similar legal

questions to the ones here: Marcellin Mukolo Basengezi v. Gacki, et al. 1:19-cv-3414 (APM) (see

Basengezi Complaint, attached as Exhibit 1), and Corneille Yobeluo Nangaa v. Gacki et al., Civ. No.

1:19-cv-3415 (DLF) (see Nangaa Complaint, attached as Exhibit 2).              As explained below,

consolidation serves the interests of judicial economy, eliminates the risk of inconsistent judgments,

and would not prejudice any party.

        Defendants also move for the Court to stay the deadline to respond to Katintima’s complaint

pending consideration of the instant motion to stay. Absent such a stay before consolidation,

Defendants must respond to Katintima’s complaint in addition to the other two plaintiffs’ complaints




                                                  1
          Case
           Case1:19-cv-03414-APM
                 1:19-cv-03412-CRC Document
                                    Document4-1 Filed 12/27/19
                                              4 Filed 12/27/19 Page
                                                               Page 23 of
                                                                       of 741



by January 24, 2020. 1 But three separate responses before three separate judges in this district will

be redundant and inefficient, as outlined below.         A temporary stay of the deadline pending

consolidation will help avoid the potential for duplicative pleadings and provide the parties and the

Court the opportunity, if consolidation is granted, to establish an efficient schedule whereby the claims

across the three different actions can be adjudicated in a single proceeding.

                                            ARGUMENT

        Federal Rule of Civil Procedure 42(a) provides that, “[i]f actions before the court involve a

common question of law or fact, the court may: (1) join for hearing or trial any or all matters at issue

in the actions; (2) consolidate the actions; or (3) issue any other orders to avoid unnecessary cost or

delay.” “Consolidation of actions under Rule 42(a) is a valuable and important tool of judicial

administration.” Hanson v. Dist. of Columbia, 257 F.R.D. 19, 21 (D.D.C. 2009) (internal quotation

marks and citation omitted). “It helps to relieve the parties and the court of the burden of duplicative

pleadings and court orders.” Id. (internal alterations and quotation marks omitted). “The decision

whether to consolidate cases under Rule 42(a) is within the broad discretion of the trial court.”

Scarborough v. National Ass’n of Sur. Bond Producers 474 F. Supp. 2d 64, 70 -71 (D.D.C. 2007); see

also Am. Postal Workers Union v. U.S. Postal Serv., 422 F. Supp. 2d 240, 245 (D.D.C. 2006) (“courts

weigh considerations of convenience and economy against considerations of confusion and prejudice”

in deciding whether to consolidate actions) (citation omitted); Chang v. United States, 217 F.R.D.

262, 265 (D.D.C. 2003) (observing that “[c]onsolidation may increase judicial efficiency by reducing

presentation of duplicative proof . . . [and] eliminating the need for more than one judge to familiarize

themselves with the issues presented”). The three cases that should be consolidated here present


1
 Although not yet reflected on the docket of this case, the Office of the U.S. Attorney for the
District of the District of Columbia was served on November 25, 2019.


                                                   2
           Case
            Case1:19-cv-03414-APM
                  1:19-cv-03412-CRC Document
                                     Document4-1 Filed 12/27/19
                                               4 Filed 12/27/19 Page
                                                                Page 34 of
                                                                        of 741



numerous common questions of law, and consolidation will serve the interests of efficiency and

economy without prejudicing any party.

         1. Plaintiffs in each of the three cases are former officials of the National Independent

Electoral Commission in the Democratic Republic of the Congo (“DRC”), who challenge their March

21, 2019 designations under Executive Order 13413 by the Office of Foreign Assets Control

(“OFAC”) and their addition to the List of Specially Designated Nationals and Blocked Persons.

Katintima Compl. ¶¶ 6, 19; Nangaa Compl. ¶¶ 2, 4; Basengezi Compl. ¶¶ 1, 4, 18. See also Press

Release, U.S. Dep’t of Treasury, Treasury Sanctions Congolese Officials Responsible for Undermining

DRC Elections (March 21, 2019) (announcing designations of the three plaintiffs). 2 Those designations

stem from each plaintiff allegedly engaging in actions or policies that undermine democratic

processes or institutions in the DRC, Katintima Compl. ¶ 19; Nangaa Compl. ¶ 18; Basengezi Compl.

¶ 18, and have the legal effect of blocking each of their property and interests in property within U.S.

jurisdiction, and exposing third parties who provide them assistance to sanctions, Katintima Compl.

¶ 21; Nangaa Compl. ¶ 20; Basengezi Compl. ¶ 21. Against this backdrop, the three plaintiffs sued,

each raising a number of legal challenges regarding their designations.

         Defendants acted lawfully in designating the plaintiffs and deny their assertions to the

contrary, but a quick tour through their complaints reveals that they assert a number of effectively

identical legal claims. Each asserts that they did not receive adequate notice in violation of the

Administrative Procedure Act (“APA”), Katintima Compl. ¶ 37 (Count II), Nangaa Compl. ¶ 40

(Count III), Basengezi Compl. ¶ 48 (Count V), and the Fifth Amendment, Katintima Compl. ¶ 32

(Count I), Nangaa Compl. ¶ 35 (Count II), Basengezi Compl. ¶ 56 (Count VII). And while the precise

factual circumstances underlying each designation may differ, each plaintiff similarly alleges that



2
    https://home.treasury.gov/news/press-releases/sm633 (last visited December 20, 2019).

                                                  3
         Case
          Case1:19-cv-03414-APM
                1:19-cv-03412-CRC Document
                                   Document4-1 Filed 12/27/19
                                             4 Filed 12/27/19 Page
                                                              Page 45 of
                                                                      of 741



they do not meet the criteria for designation under E.O. 13413, such that their designations

constituted arbitrary and capricious action under the APA. Katintima Compl. ¶ 45 (Count IV),

Nangaa Compl. ¶ 31 (Count I), Basengezi Compl. ¶¶ 6, 31-32 (Count I). Similarly, each alleges a

violation of the APA on the grounds that OFAC has not timely provided them the unclassified

portions of the administrative record after each’s request for that record. Katintima Compl. ¶¶ 22,

40, 42 (Count III), Nangaa Compl. ¶¶ 21, 45 (Count VI), Basengezi Compl. ¶ ¶ 22, 43 (Count IV).

        Given this significant overlap, the parties’ arguments are not likely to materially differ from

one case to the next, and Defendants anticipate filing significantly similar dispositive motions to

resolve these actions. Further, to the extent the Court reached the merits of these plaintiffs’ claims,

all three cases should be heard on the administrative record, which will be similar in each case.

Because plaintiffs’ challenges turn on the same legal issues and similar administrative records,

“consolidation will promote the interests of judicial economy, consistency, timeliness and

convenience, without being likely to trigger any substantial risk of inconvenience, prejudice, delay,

or expense for the Court or the litigants.” Nat’l Ass’n of Mortg. Brokers v. Bd. of Governors of the Fed.

Reserve Sys., 770 F. Supp. 2d 283, 287 (D.D.C. 2011); see also id. at 286 (explaining that “[i]dentity of

the parties is not a prerequisite” to consolidation and that “cases may be consolidated” where “plaintiffs

are different but are asserting identical questions of law against the same defendant”).

        2. The minor factual differences in the administrative records between the cases does not

undermine the strong justifications for consolidation in light of the similar administrative records and

the legal claims. Indeed, there are relatively few claims that the plaintiffs do not share and such

claims are discrete—Basengezi alleges a Due Process violation in light of his purported parental

rights, Compl. ¶¶ 58-60 (Count VIII), a Fourth Amendment claim, id. ¶¶ 50-51 (Count VI), and

asserts additional APA violations on the grounds that his designation is not supported by “reliable,

probative, or substantial evidence,” id. ¶ 37 (Count III), and that the evidence was “irrelevant,

                                                    4
         Case
          Case1:19-cv-03414-APM
                1:19-cv-03412-CRC Document
                                   Document4-1 Filed 12/27/19
                                             4 Filed 12/27/19 Page
                                                              Page 56 of
                                                                      of 741



immaterial, and or unduly” repetitive, id. ¶ 35 (Count II). Consolidation remains appropriate

regardless of the presence of Basengezi’s additional claims or different issues of law or fact; it is

sufficient if there is any common question of law or fact. See Nat’l Ass’n of Mortg. Brokers, 770 F.

Supp. 2d at 287 (explaining that consolidation was appropriate notwithstanding plaintiff’s objection

that one action was narrower than the other) (citing Hanson, 257 F.R.D. at 21-22); Wright & Miller,

9A Fed. Prac. & Proc. § 2382 (3d ed. 1998) (“[T]he existence of a common question by itself is

enough to permit consolidation[.]”).

       And importantly, consolidation will not prejudice any plaintiff. Cf. Nat’l Ass’n of Mortg.

Brokers, 770 F. Supp. 2d at 286 (court should weigh risk of prejudice posed by consolidation against

risk of inconsistent rulings and increased burdens posed by separate proceedings). It will not impede

the ability of any plaintiff to pursue any separate claims related to OFAC’s March 21, 2019

designations. See Hanson, 257 F.R.D. at 22 (“The parties are fully able to brief—and the court is

capable of rendering a well-reasoned judgment on—multiple issues within the context of one unified

civil action.”); Mylan Pharmaceuticals Inc. v. Henney, 94 F. Supp. 2d 36, 43 (D.D.C. 2000), vacated

on other grounds, 276 F.3d 627 (D.C. Cir. 2002) (consolidation is “permitted as a matter of

convenience and economy in administration, but does not merge the suits into a single cause, or

change the rights of the parties, or make those who are parties in one suit parties in another”) (quoting

Johnson v. Manhattan Ry. Co., 289 U.S. 479, 496-97 (1933)).

       The procedural posture of the actions confirms the lack of any prejudice. These cases were

filed on the same day, and are in the very early stages of litigation. Each plaintiff is represented by

the same counsel of record. Defendants have not responded to the complaints, and no plaintiff has

filed a single substantive motion.




                                                   5
         Case
          Case1:19-cv-03414-APM
                1:19-cv-03412-CRC Document
                                   Document4-1 Filed 12/27/19
                                             4 Filed 12/27/19 Page
                                                              Page 67 of
                                                                      of 741



       In sum, these three actions should be consolidated. 3

       3. Additionally, Defendants respectfully submit that this Court should stay the deadline for

them to answer or otherwise respond to Katintima’s Complaint in this action pending this Court’s

decision on the request for consolidation. “The power to stay proceedings is incidental to the power

inherent in every court to control the disposition of the causes on its docket with economy of time

and effort for itself, for counsel, and for litigants.” Feld Entm't, Inc. v. A.S.P.C.A., 523 F. Supp. 2d

1, 2 (D.D.C. 2007) (quoting Landis v. North American Co., 299 U.S. 248, 254 (1936)). Absent such

a stay here, Defendants must respond to the Complaint by January 24, 2020. As outlined above, a

primary basis for the instant motion is to avoid filing duplicative pleadings in the three actions, and

a stay pending a decision on consolidation furthers that basis by excusing Defendants from preparing,

and this Court from potentially reviewing, duplicative pleadings. In light of Defendants’ anticipated

dispositive motion and to help facilitate an efficient schedule to adjudicate all claims at issue,

Defendants respectfully suggest that the parties file a joint status report within fourteen days of the

order adjudicating the consolidation request, proposing a schedule for further proceedings.




3
  Local Rule 40.5(d) provides that “[m]otions to consolidate cases assigned to different judges of
this Court shall be heard and determined by the judge to whom the earlier-numbered case is
assigned. If the motion is granted, the later-numbered case shall be reassigned in accordance with
section (c) of this Rule.”
It is not clear whether this Court would consider these three cases “related” under Local Rule
45(a)(3), which defines such cases to include those “involv[ing] common issues of fact, or” that
“grow out of the same event or transaction.” Nor is it clear whether Local Rule 40.5(d) expressly
governs this matter if the Court were to find these action are not related, as it falls under the
“Related Cases” subheading of the local rules and includes a rule for assigning related cases.
Regardless, Defendants file this motion in light of Local Rule 40.5(d), as the rationale underlying
that rule appears to apply here. Contemporaneously, Defendants in Marcellin Mukolo Basengezi
v. Gacki, et al. 1:19-cv-3414 (APM), and Corneille Yobeluo Nangaa v. Gacki et al., Civ. No. 1:19-
cv-3415 (DLF), will notify those judges of this pending motion and seek a stay of the Defendants’
deadline to respond to the complaints in those actions pending a decision on consolidation.

                                                  6
         Case
          Case1:19-cv-03414-APM
                1:19-cv-03412-CRC Document
                                   Document4-1 Filed 12/27/19
                                             4 Filed 12/27/19 Page
                                                              Page 78 of
                                                                      of 741



        4. Pursuant to Local Rule 7(m), counsel for Defendants consulted with counsel for Plaintiffs

in the three actions, who indicated each plaintiff opposes the relief requested herein.

                                          CONCLUSION

        For the reasons set forth above, the Court should stay Defendants’ deadline to respond to

Katintima’s complaint pending a decision on consolidation, and the Court should find that

consolidation of this action with Marcellin Mukolo Basengezi v. Gacki, et al. 1:19-cv-3414 (APM),

and Corneille Yobeluo Nangaa v. Gacki et al., Civ. No. 1:19-cv-3415 (DLF), is appropriate. 4



Dated December 27, 2019                               Respectfully submitted,


                                                      JOSEPH H. HUNT
                                                      Assistant Attorney General

                                                      DIANE KELLEHER
                                                      Assistant Branch Director

                                                      /s/ Antonia Konkoly
                                                      ANTONIA KONKOLY
                                                      NICHOLAS CARTIER
                                                      KEVIN SNELL
                                                      Trial Attorneys
                                                      United States Department of Justice
                                                      Civil Division, Federal Programs Branch
                                                      1100 L Street, N.W.
                                                      Washington, DC 20005
                                                      Tel: (202) 514-2395
                                                      Fax: (202) 616-8460
                                                      Email: antonia.konkoly@usdoj.gov



4
  For the Court’s awareness, Defendants note that these three plaintiffs separately filed actions
challenging their designations under a statute by the U.S. Department of State. See Norbert
Basengezi Katintima v. Pompeo et al., Civ. No. 1:19-cv-3413; Marcellin Mukolo Basengezi v.
Pompeo, et al. 1:19-cv-3417; Cornielle Yobeluo Nangaa v. Pompeo et al., Civ. No. 1:19-cv-3416.
But the legal issues in that line of cases is not sufficiently similar to the ones here to warrant
consolidation with this action. Rather, the Government is similarly moving to consolidate the
three actions challenging the designations by OFAC.

                                                  7
Case 1:19-cv-03412-CRC
Case 1:19-cv-03414-APM Document
                       Document 4-1
                                4-1 Filed
                                    Filed 12/27/19
                                          12/27/19 Page
                                                   Page 9
                                                        1 of
                                                          of 41
                                                             17




                 EXHIBIT 1
       Case
        Case1:19-cv-03414-APM
       Case   1:19-cv-03414-APM Document
            1:19-cv-03412-CRC    Document4-1
                                Document  4-1 Filed
                                           1 Filed  12/27/19
                                              Filed11/12/19   Page
                                                               Page110
                                                     12/27/19 Page      of16
                                                                     2ofof 41
                                                                           17



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
MARCELLIN MUKOLO BASENGEZI                )
       Appartement 29, Cité du Fleuve     )
       Kingabwa, Kinshasa                 )
       Democratic Republic                )
       of the Congo                       )
                                          )
                            Plaintiff,    )                    COMPLAINT FOR
                                          )                    DECLARATORY AND
                            v.            )                    INJUNCTIVE RELIEF
                                          )
ANDREA M. GACKI                           )                    CIV. NO. 19-3414
in her official capacity as               )
       Director of the United States      )                    ECF
       Department of the Treasury         )
       Office of Foreign Assets Control   )
       1500 Pennsylvania Avenue, NW       )
       Freedman’s Bank Building           )
       Washington, D.C. 20220             )
                                          )
                            Defendant,    )
                                          )
       and                                )
                                          )
THE UNITED STATES DEPARTMENT              )
OF THE TREASURY, OFFICE OF FOREIGN )
ASSETS CONTROL                            )
       1500 Pennsylvania Avenue, NW       )
       Freedman’s Bank Building           )
       Washington, D.C. 20220             )
                                          )
                            Defendant.    )
__________________________________________)

       Plaintiff Marcellin Mukolo Basengezi (“Basengezi”) brings this Complaint for

Declaratory and Injunctive Relief against Defendants the United States Department of the

Treasury’s Office of Foreign Assets Control (“OFAC”) and its Director, Andrea M. Gacki, and

in support of his Complaint alleges the following.
       Case
        Case1:19-cv-03414-APM
       Case   1:19-cv-03414-APM Document
            1:19-cv-03412-CRC    Document4-1
                                Document  4-1 Filed
                                           1 Filed  12/27/19
                                              Filed11/12/19   Page
                                                               Page211
                                                     12/27/19 Page      of16
                                                                     3ofof 41
                                                                           17



                                          INTRODUCTION

       1.      At the time of his designation by Defendants, Basengezi was Adviser in Charge of

New Information Technologies to the President of the National Independent Electoral

Commission (“CENI”), the governmental body that organizes and administers elections in the

Democratic Republic of the Congo (“DRC”).

       2.      As the preliminary results of the 2018 DRC general election were announced on

January 10, 2019, the election was heralded by the international community—including the

United States—as the first peaceful and democratic transfer of power in the DRC in decades.

       3.      The election—which was organized and administered by CENI—has been

recognized by the United States as a historic success. Further, the United States has welcomed

President Tshishikedi’s certification as the new DRC President and highlighted the importance of

former President Joseph Kabila’s decision to abide by his constitutionally mandated term limits

and transfer of power to his successor.

       4.      Defendants, however, irrationally marked this historic and democratic transfer of

power in the DRC by sanctioning Basengezi and two other CENI officials. On March 21, 2019,

Defendants designated them pursuant to Executive Order 13413, as amended by Executive Order

13671 (“E.O. 13413”), for allegedly engaging in actions or policies that undermine democratic

processes or institutions in the DRC. Press Release, U.S. Dep’t of Treasury, Office of Foreign

Assets Control, Treasury Sanctions Congolese Officials Responsible for Undermining DRC

Elections (March 21, 2019).

       5.      Defendants’ decision to sanction Basengezi and the other CENI officials—after

they oversaw an election recognized and welcomed by the United States as a successful

democratic transfer of power—is arbitrary and illogical. That fact has been noted by foreign




                                               2
         Case
          Case1:19-cv-03414-APM
         Case   1:19-cv-03414-APM Document
              1:19-cv-03412-CRC    Document4-1
                                  Document  4-1 Filed
                                             1 Filed  12/27/19
                                                Filed11/12/19   Page
                                                                 Page312
                                                       12/27/19 Page      of16
                                                                       4ofof 41
                                                                             17



policy and DRC experts, including Jason Stearns of the Congo Research Group who called the

sanctions “a completely incoherent position in terms of just logic.” Chidinma Irene Nwoye, U.S.

Warmly Welcomed Congo’s Disputed Election Results—But Has Been Sanctioning Its Election

Officials     Ever      Since,     The      Intercept,    April     3,    2019,      available     at

https://theintercept.com/2019/04/03/congo-elections-us-sanctions/ (last accessed November 4,

2019).

         6.      This lawsuit frames the irreconcilable contradiction in those positions—i.e.,

officials of an election commission that oversaw and administered the historic 2018 DRC

election whose successful result was recognized and welcomed by the United States are also

deemed by the Defendants to have undermined democratic processes in that country.

Defendants’ broad and conclusory allegations about the CENI officials are both unfounded, and

do not support a determination that Basengezi or the others satisfy any of the designation criteria

of E.O. 13413.

         7.      As a result of Defendants’ designation, all of Basengezi’s property and interests in

property within U.S. jurisdiction are blocked, and U.S. persons are generally prohibited from

engaging in transactions with him. Furthermore, foreign persons that materially assist Basengezi,

including by providing financial support or goods or services to him, are subject to designation

under E.O. 13413. Defendants therefore have unilaterally imposed an effective global ban on

dealings with Basengezi, causing him irreparable personal, professional, and financial harm.

         8.      Compounding that harm, Defendants have continued to withhold the

administrative record underlying his designation—despite his express requests for that record—

leaving Basengezi with only Defendants’ press release to understand the basis of his designation.




                                                  3
       Case
        Case1:19-cv-03414-APM
       Case   1:19-cv-03414-APM Document
            1:19-cv-03412-CRC    Document4-1
                                Document  4-1 Filed
                                           1 Filed  12/27/19
                                              Filed11/12/19   Page
                                                               Page413
                                                     12/27/19 Page      of16
                                                                     5ofof 41
                                                                           17



That press release, however, only contains unfounded allegations without explanation of their

relevance to the legal criteria for designation under E.O. 13413.

       9.      Defendants’ actions have therefore precluded Basengezi from pursuing the

procedures available to him under the Administrative Procedure Act (“APA”) and OFAC’s own

regulations, and his lack of notice of the reasons for the designation prevents him from having a

meaningful opportunity to challenge it.

       10.     Basengezi now turns to this Court to grant him reprieve from this punishment

inflicted by Defendants and supported by unfounded and illogical allegations that he somehow

undermined democratic processes or institutions in the DRC while organizing and administering

an election that the United States recognized and welcomed as a historic and democratic. In

undertaking that action, Defendants have failed to abide by basic rules of constitutional and

administrative law; thus, Basengezi asks this Court to rein in Defendants’ unlawful imposition

and administration of U.S. economic sanctions and to grant the relief requested below.

                                JURISDICTION AND VENUE

       11.     This action arises under the United States Constitution, the International

Emergency Economic Powers Act, 50 U.S.C. § 1701 et seq., and the Administrative Procedure

Act (“APA”), 5 U.S.C. § 701 et seq. This Court has subject matter jurisdiction over this action

pursuant to 28 U.S.C. § 1331 because this action arises under the laws of the United States.

       12.     This Court may grant declaratory relief under the Declaratory Judgment Act, 28

U.S.C. § 2201 et seq., and Fed. R. Civ. P. Rule 57. This Court may grant injunctive relief in

accordance with Fed. R. Civ. P. Rule 65.




                                                 4
       Case
        Case1:19-cv-03414-APM
       Case   1:19-cv-03414-APM Document
            1:19-cv-03412-CRC    Document4-1
                                Document  4-1 Filed
                                           1 Filed  12/27/19
                                              Filed11/12/19   Page
                                                               Page514
                                                     12/27/19 Page      of16
                                                                     6ofof 41
                                                                           17



       13.     Venue is proper in the District of Columbia as this is the district in which the

events giving rise to the complaint occurred and in which Defendants reside. See 28 U.S.C. §§

1391(b) and (e).

                                       THE PARTIES

       14.     Plaintiff Marcellin Mukolo Basengezi is and was at all times relevant herein a

citizen of the Democratic Republic of the Congo. Basengezi currently resides at Appartement 29,

Cité du Fleuve, Kingabwa, Kinshasa, DRC.

       15.     Basengezi was designated by Defendants under E.O. 13413, as amended, and his

name was added to the Specially Designated Nationals and Blocked Persons List (“SDN List”)

maintained and administered by OFAC.

       16.     Defendant OFAC is a federal administrative agency of the United States

Department of the Treasury, and is located at 1500 Pennsylvania Ave., NW, Freedman’s Bank

Building, Washington D.C. 20220. OFAC is responsible for administering U.S. economic

sanctions programs, including by designating persons pursuant to the authorities of E.O. 13413,

and regulating dealings with them. OFAC adds and removes persons to and from the SDN List

consistent with E.O. 13413 and the regulations in 31 C.F.R. Parts 501 and 547, the “Reporting,

Procedures and Penalties Regulations” and “Democratic Republic of the Congo Sanctions

Regulations,” respectively.

       17.     Defendant Andrea M. Gacki is the Director of OFAC and is sued in her official

capacity.




                                               5
       Case
        Case1:19-cv-03414-APM
       Case   1:19-cv-03414-APM Document
            1:19-cv-03412-CRC    Document4-1
                                Document  4-1 Filed
                                           1 Filed  12/27/19
                                              Filed11/12/19   Page
                                                               Page615
                                                     12/27/19 Page      of16
                                                                     7ofof 41
                                                                           17



                                 FACTUAL ALLEGATIONS

       A.      OFAC Designates Basengezi Pursuant to E.O. 13413

       18.     On March 21, 2019, OFAC designated Basengezi under E.O. 13413 for allegedly

engaging in actions or policies that undermine democratic processes or institutions in the DRC.

Press Release, U.S. Dep’t of Treasury, Office of Foreign Assets Control, Treasury Sanctions

Congolese Officials Responsible for Undermining DRC Elections (March 21, 2019). As a result

of his designation, Basengezi was added to OFAC’s SDN List.

       19.     Simultaneous with that action, Defendants also issued a press release announcing

his designation. The press release alleged that “Basengezi has embezzled and misappropriated

state assets from CENI and has undertaken actions that slowed registration, which facilitated

election delays.” Id. Basengezi contests Defendants’ allegations.

       20.     Defendants’ conclusory, unsubstantiated, and false allegations against Basengezi

in the press release fail to provide any factual support for OFAC’s determination that he meets a

legal basis for designation under E.O. 13413.

       21.     The legal consequences of Basengezi’s designation are that all of his property and

interests in property within U.S. jurisdiction are blocked, and U.S. persons are prohibited from

engaging in any transactions or dealings with him. Moreover, U.S. or foreign persons that

provide material assistance to Basengezi—including the provision of financial services or other

goods or services—are subject to designation under E.O. 13413 and could therefore be

sanctioned themselves. See E.O. 13413, § 1(a)(ii)(F) (Oct. 27, 2006).

       B.      Basengezi’s Request for the Administrative Record

       22.     As Defendants’ press release does not provide the reasons that Basengezi meets

the designation criteria of E.O. 13413, he has requested the administrative record underlying his




                                                6
        Case
         Case1:19-cv-03414-APM
        Case   1:19-cv-03414-APM Document
             1:19-cv-03412-CRC    Document4-1
                                 Document  4-1 Filed
                                            1 Filed  12/27/19
                                               Filed11/12/19   Page
                                                                Page716
                                                      12/27/19 Page      of16
                                                                      8ofof 41
                                                                            17



designation, any unclassified portions of that record, as well as an unclassified summary of any

classified or otherwise privileged information that record contains. Basengezi also requested

consideration of any alternative available means by which he would be fully apprised of the

reasons for his designation and afforded a meaningful opportunity to respond to Defendants’

allegations. OFAC acknowledged receipt of that request on May 2, 2019 and assigned the

request a Case ID DRC-16036.

        23.    Although over six months have passed since Basengezi made that request, OFAC

has failed to provide any of the requested information.

        24.    Without the administrative record or other adequate notice, Basengezi is unable to

meaningfully respond to Defendants’ allegations and challenge his designation, as he is unaware

of the reasons for OFAC’s action and how the information in the press release may be related to

the legal basis for his designation. For this reason—absent a full understanding of the reasons for

his designation—Basengezi cannot file a meaningful administrative delisting petition before

OFAC.

        C.     Harm to Basengezi from Defendants’ Actions

        25.    Defendants’ unlawful actions have caused irreparable personal, professional, and

financial harm to Basengezi. As a result of OFAC’s designation, all of his property and interests

in property within U.S. jurisdiction are blocked, and U.S. persons are generally prohibited from

engaging in any transactions or dealings with him. In addition, persons engaging in any

transactions with Basengezi anywhere in the world—including in the DRC—risk being

sanctioned by Defendants themselves for doing so.

        26.    Basengezi has two daughters who are U.S. citizens. As a result of his designation

by Defendants, he is now prohibited from engaging in any dealings or transactions with them—




                                                7
         Case
          Case1:19-cv-03414-APM
         Case   1:19-cv-03414-APM Document
              1:19-cv-03412-CRC    Document4-1
                                  Document  4-1 Filed
                                             1 Filed  12/27/19
                                                Filed11/12/19   Page
                                                                 Page817
                                                       12/27/19 Page      of16
                                                                       9ofof 41
                                                                             17



including even any basic parental support, whether financial or other forms of care. The

sanctions imposed by Defendants are therefore violating Basengezi’s basic parental rights and

obstructing his relationship with his own children.

         27.   Further, prior to his designation, Basengezi regularly traveled to the United States.

These visits included a vacation in 2007, attendance of a friend’s wedding in 2008, his

honeymoon in 2013, multiple work trips during 2014 while Basengezi worked for the DRC

Finance Ministry, and travel in 2015 for the birth of his first daughter. Basengezi also frequently

traveled to the United States once or twice a year as part of his work for CENI, including for

meetings at the United Nations (“UN”) and with former U.S. Ambassador to the UN Nikki

Haley. Basengezi’s travel to the United States typically would usually last from one to three

weeks.

         28.   Moreover, Basengezi and his wife hold a bank account with Wells Fargo which

they opened at a branch in Alexandria, Virginia some time prior to Basengezi joining CENI.

Basengezi would fund that account with savings from his pre-CENI employment during his time

in the private sector, however, once he became employed by CENI he no longer remitted funds

to that account. It is Basengezi’s understanding that the account maintains a balance of

approximately $30,000.00 USD and that Wells Fargo reported that account to OFAC as blocked

property following Basengezi’s designation.

         29.   The irreparable costs imposed on designated persons such as Basengezi are fully

acknowledged by Defendants. They have openly extolled the fact that sanctions impose

“professional, personal, and financial isolation” on the individuals they designate. Press Release,

U.S. Dep’t of Treasury, Office of Foreign Assets Control, U.S. Government Sanctions

Organizations and Individuals in Connection with an Iranian Defense Entity Linked to Iran’s




                                                 8
        Case
         Case1:19-cv-03414-APM
        Case   1:19-cv-03414-APM Document
             1:19-cv-03412-CRC    Document4-1
                                 Document 4-1 Filed
                                            1 Filed 12/27/19
                                              Filed 11/12/19 Page
                                                             Page 918
                                                    12/27/19 Page  10ofof
                                                                       of1641
                                                                           17



Previous Nuclear Weapons Effort (March 22, 2019). In fact, Defendants are pleased that

punishment from their sanctions is felt worldwide, as “international financial institutions

frequently implement [U.S.] sanctions voluntarily, even when they are under no legal obligation

to do so,” by blacklisting designated persons from accessing their services even in their home

countries. Examining Treasury’s Role in Combating Terrorist Financing Five Years After 9/11,

Hearing Before the Comm. on Banking, Housing and Urban Affairs, 109 th Cong., S. Hrg. 109-

1073 (statement of Adam J. Szubin).

                                     CAUSES OF ACTION

                                            COUNT I

  DEFENDANTS’ DESIGNATION OF BASENGEZI WAS ARBITARY, CAPRICIOUS,
 AN ABUSE OF DISCRETION, AND NOT OTHERWISE IN ACCORDANCE WITH LAW
                       IN VIOLATION OF THE APA

       30.     Basengezi re-alleges and incorporates by reference as if fully set forth herein the

allegations in all preceding paragraphs.

       31.     Defendants’ designation of Basengezi pursuant to E.O. 13413 constitutes final

agency action that is arbitrary, capricious, an abuse of discretion, or otherwise not in accordance

with law.

       32.     Defendants’ designation therefore constitutes a violation of the APA and should

be set aside by this Court.

                                           COUNT II

  DEFENDANTS’ USE OF IRRELEVANT, IMMATERIAL, OR UNDULY REPETITIOUS
  EVIDENCE TO DESIGNATE BASENGEZI UNDER E.O. 13413 VIOLATES THE APA

       33.     Basengezi re-alleges and incorporates by reference as if fully set forth herein the

allegations in all preceding paragraphs.




                                                9
        Case
         Case1:19-cv-03414-APM
        Case  1:19-cv-03414-APM Document
             1:19-cv-03412-CRC   Document4-1
                                Document 4-1 Filed
                                          1 Filed  12/27/19
                                             Filed11/12/19   Page
                                                   12/27/19 Page  19
                                                                  11ofof
                                                             Page10  of1641
                                                                         17



       34.     Defendants’ designation of Basengezi under E.O. 13413 constitutes final agency

action that is arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with

law. Further, Defendants’ designation of Basengezi was in excess of statutory jurisdiction,

authority, or limitations, or short of statutory right because the evidence relied upon was

irrelevant, immaterial, or unduly repetitious to the criteria of E.O. 13413 in violation of 5 U.S.C.

§ 556(d).

       35.     Defendants’ reliance on irrelevant, immaterial, and/or unduly repetitious evidence

constitutes a violation of the APA and should be jointly or severally set aside by this Court.

                                            COUNT III

       DEFENDANTS’ DESIGNATION OF BASENGEZI UNDER E.O. 13413 IS NOT
           SUPPORTED BY OR IN ACCORDANCE WITH RELIABLE, PROBATIVE,
             OR SUBSTANTIAL EVIDENCE, AND VIOLATES THE APA

       36.     Basengezi re-alleges and incorporates by reference as if fully set forth herein the

allegations in all preceding paragraphs.

       37.     Defendants’ designation of Basengezi under E.O. 13413 constitutes final agency

action that is arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with

law, and/or in excess of statutory jurisdiction, authority, or limitations, or short of statutory right

because it was not supported by or in accordance with reliable, probative, or substantial evidence

in violation of 5 U.S.C. § 556(d).

       38.     Defendants’ actions, findings, and conclusions based on that evidence therefore

violate the APA and should be jointly or severally set aside by this Court.




                                                  10
         Case
          Case1:19-cv-03414-APM
         Case  1:19-cv-03414-APM Document
              1:19-cv-03412-CRC   Document4-1
                                 Document 4-1 Filed
                                           1 Filed  12/27/19
                                              Filed11/12/19   Page
                                                    12/27/19 Page  20
                                                                   12ofof
                                                              Page11  of1641
                                                                          17



                                            COUNT IV

         FAILURE TO DISCLOSE THE ADMINISTRATIVE RECORD UNDERLYING
             BASENGEZI’S DESIGNATION WITHIN A REASONABLE TIME
                          IS IN VIOLATION OF THE APA

         39.   Basengezi re-alleges and incorporates by reference as if fully set forth herein the

allegations in all preceding paragraphs.

         40.   The APA mandates that agencies “[w]ith due regard for the convenience and

necessity of the parties or their representatives and within a reasonable time…shall proceed to

conclude a matter presented to it,” and that courts “shall…compel agency action…unreasonably

delayed.” 5 U.S.C. §§ 555(b) and 706(1).

         41.   “Agency action” includes “an agency rule, order, license, sanction, relief, or the

equivalent or denial thereof, or failure to act.” 5 U.S.C. § 551(13).

         42.   Basengezi filed his request for the administrative record on April 30, 2019, but

Defendants have failed to promptly resolve that request.

         43.   Defendants’ failure to disclose the administrative record in a timely manner

constitutes unreasonable delay of agency action under the APA and should be compelled by this

Court.

                                            COUNT V

    DEFENDANTS’ FAILURE TO PROVIDE SUFFICIENT NOTICE OF THEIR BASES,
         CONCLUSIONS, AND REASONS FOR DESIGNATING BASENGEZI
                      IS IN VIOLATION OF THE APA

         44.   Basengezi re-alleges and incorporates by reference as if fully set forth herein the

allegations in all preceding paragraphs.

         45.   Agency action, findings, and conclusions found to be arbitrary, capricious, an

abuse of discretion, or otherwise not in accordance with law, or without observance of procedure



                                                 11
       Case
        Case1:19-cv-03414-APM
       Case  1:19-cv-03414-APM Document
            1:19-cv-03412-CRC   Document4-1
                               Document 4-1 Filed
                                         1 Filed  12/27/19
                                            Filed11/12/19   Page
                                                  12/27/19 Page  21
                                                                 13ofof
                                                            Page12  of1641
                                                                        17



required by law, shall be held unlawful by a reviewing court and set aside. 5 U.S.C. § 706(2)(A)

and (D).

       46.     Post-deprivation due process requires sufficient notice to be given to an aggrieved

party. Sufficient notice requires Defendants to provide Basengezi with an understanding of the

bases, conclusions, findings, and reasoning relied upon in support of his designation, so that he

may have opportunity to make a meaningful response.

       47.     Defendants have failed to disclose any portion of the administrative record

underlying or otherwise supporting Basengezi’s designation under E.O. 13413 since they

designated him on March 21, 2019.

       48.     Defendants’ failure to provide Basengezi with adequate and fair notice of the

information and analysis relied upon to support and then to maintain his designation is not in

accordance with the law, and without observance of procedure required under the APA in

violation of OFAC’s due process obligations, and therefore in violation of the APA.

                                           COUNT VI

 DEFENDANTS’ DESIGNATION OF BASENGEZI RESULTING IN THE BLOCKING OF
  HIS PROPERTY VIOLATES HIS FOURTH AMENDMENT PROTECTIONS AGAINST
              WARRANTLESS AND UNREASONABLE SEIZURES

       49.     Basengezi re-alleges and incorporates by reference as it fully set forth herein the

allegations in all preceding paragraphs.

       50.     Under the Fourth Amendment to the U.S. Constitution, Basengezi is protected

from warrantless and unreasonable seizures of his property.

       51.     Defendants’ designation of Basengezi resulting in the blocking of his property

constitutes a warrantless and unreasonable seizure in violation of the Fourth Amendment to the

U.S. Constitution.




                                               12
       Case
        Case1:19-cv-03414-APM
       Case  1:19-cv-03414-APM Document
            1:19-cv-03412-CRC   Document4-1
                               Document 4-1 Filed
                                         1 Filed  12/27/19
                                            Filed11/12/19   Page
                                                  12/27/19 Page  22
                                                                 14ofof
                                                            Page13  of1641
                                                                        17



                                           COUNT VII

    DEFENDANTS’ FAILURE TO PROVIDE SUFFICIENT NOTICE OF THEIR BASES,
   CONCLUSIONS, AND REASONS FOR DESIGNATING BASENGEZI VIOLATES HIS
                FIFTH AMENDMENT RIGHT TO DUE PROCESS

       52.     Basengezi re-alleges and incorporates by reference as if fully set forth herein the

allegations in all preceding paragraphs.

       53.     In the post-deprivation context, the Fifth Amendment’s Due Process Clause

requires notice reasonably calculated under all the circumstances to apprise aggrieved parties of

the allegations against them so that they have the opportunity to make a meaningful response.

       54.     Defendants are required to provide Basengezi with an understanding of the bases,

conclusions, findings, and reasoning supporting their designation action against him so that he

may have opportunity to make a meaningful response.

       55.     Defendants have failed to disclose any portion of the administrative record

underlying or otherwise supporting Basengezi’s designation under E.O. 13413 since they

designated him on March 21, 2019.

       56.     Defendants’ failure to provide Basengezi with prompt, adequate, and fair notice

of the bases, conclusions, and reasons relied upon to designate him, violates his right to due

process under the Fifth Amendment to the U.S. Constitution.

                                           COUNT VIII

     DEFENDANTS’ DEPRIVATION OF BASENGEZI’S PARENTAL RIGHTS BY
 DESIGNATING HIM VIOLATES HIS FIFTH AMENDMENT RIGHT TO DUE PROCESS

       57.     Basengezi re-alleges and incorporates by reference as it fully set forth herein the

allegations in all preceding paragraphs.




                                               13
       Case
        Case1:19-cv-03414-APM
       Case  1:19-cv-03414-APM Document
            1:19-cv-03412-CRC   Document4-1
                               Document 4-1 Filed
                                         1 Filed  12/27/19
                                            Filed11/12/19   Page
                                                  12/27/19 Page  23
                                                                 15ofof
                                                            Page14  of1641
                                                                        17



       58.     Under the Fifth Amendment to the U.S. Constitution, Basengezi’s due process

protections are invoked when Defendants’ actions threaten his parental rights and custody of his

children.

       59.     Defendants have failed to provide Basengezi with sufficient notice as to the basis

for his designation in violation of Basengezi’s due process rights under the Fifth Amendment to

the U.S. Constitution.

       60.     Defendants also have denied Basengezi a hearing in violation of Basengezi’s due

process rights under the Fifth Amendment to the U.S. Constitution.

                                    RELIEF REQUESTED

WHEREFORE, Basengezi respectfully requests that this Court:

       A.      Review all material that Defendants relied upon—including classified and law

               enforcement privileged information—in designating Basengezi;

       B.      Declare Defendants’ reliance on irrelevant, immaterial, non-reliable, non-

               probative, or non-substantial evidence to designate Basengezi unlawful under the

               APA, and jointly or severally set aside that evidence;

       C.      Order Defendants to disclose the administrative record or any unclassified

               portions of such record so as to apprise Basengezi of the reasons for his

               designation;

       D.      Order Defendants to produce an unclassified summary of classified or otherwise

               privileged information contained in the administrative record, which—together

               with the unclassified version of the administrative record—fully apprises

               Basengezi of all of the reasons for his designation;




                                                14
Case
 Case1:19-cv-03414-APM
Case  1:19-cv-03414-APM Document
     1:19-cv-03412-CRC   Document4-1
                        Document 4-1 Filed
                                  1 Filed  12/27/19
                                     Filed11/12/19   Page
                                           12/27/19 Page  24
                                                          16ofof
                                                     Page15  of1641
                                                                 17



E.   Order Defendants to provide alternative means by which Basengezi can be given

     sufficient notice of the reasons for his designation in the event that OFAC is

     unable to disclose all of the reasons for the designation through the redacted

     version of the administrative record and an unclassified summary;

F.   Order Defendants to explain why any redactions from the administrative record—

     including for classified, classified by compilation, and otherwise privileged

     information—lawfully fall within the scope of those categories;

G.   Declare unlawful and set aside any agency action, findings, and conclusions

     found to be arbitrary, capricious, an abuse of discretion, or otherwise not in

     accordance with law, and jointly or severally set aside those actions, findings,

     and/or conclusions;

H.   Declare unlawful and set aside any agency action, findings, and conclusions

     found to be in excess of statutory jurisdiction, authority, or limitations, or short of

     statutory right, and jointly or severally set aside those actions, findings, and/or

     conclusions;

I.   Declare Basengezi’s designation unlawful;

J.   Order Defendants to rescind Basengezi’s designation and remove his name from

     OFAC’s SDN List;

K.   Vacate Basengezi’s designation;

L.   Grant an award to Basengezi for his costs and attorneys’ fees incurred in this

     action; and

M.   Award Basengezi any other further relief as the Court may deem just and proper.




                                       15
      Case
       Case1:19-cv-03414-APM
      Case  1:19-cv-03414-APM Document
           1:19-cv-03412-CRC   Document4-1
                              Document 4-1 Filed
                                        1 Filed  12/27/19
                                           Filed11/12/19   Page
                                                 12/27/19 Page  25
                                                                17ofof
                                                           Page16  of1641
                                                                       17



Dated: November 12, 2019

                                                Respectfully submitted,

                                                /s/ Erich C. Ferrari, Esq.
                                                Erich C. Ferrari, Esq.
                                                Ferrari & Associates, P.C.
                                                1455 Pennsylvania Ave., NW
                                                Suite 400
                                                Washington, D.C. 20004
                                                Telephone: (202) 280-6370
                                                Fax: (877) 448-4885
                                                Email: ferrari@falawpc.com
                                                D.C. Bar No. 978253

                                                Attorney for Plaintiff
                                                Marcellin Mukolo Basengezi




                                      16
Case
Case1:19-cv-03414-APM
     1:19-cv-03412-CRC Document
                       Document4-1
                                4-2 Filed
                                    Filed12/27/19
                                          12/27/19 Page
                                                   Page26 of14
                                                        1 of 41




                 EXHIBIT 2
       Case
       Case
        Case1:19-cv-03414-APM
              1:19-cv-03415-DLF Document
            1:19-cv-03412-CRC    Document4-1
                                Document  4-2 Filed
                                           1 Filed  12/27/19
                                              Filed11/12/19   Page
                                                               Page127
                                                     12/27/19 Page      of
                                                                     2ofof
                                                                         1341
                                                                           14



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
CORNEILLE YOBELUO NANGAA                  )
    34 Tshatshi Avenue                    )
    Kinshasa / Gombe                      )
    Democratic Republic                   )
    of the Congo                          )
                                          )
                            Plaintiff,    )                      COMPLAINT FOR
                                          )                      DECLARATORY AND
                            v.            )                      INJUNCTIVE RELIEF
                                          )
ANDREA M. GACKI                           )                      CIV. NO._____________
in her official capacity as               )
       Director of the United States      )                      ECF
       Department of the Treasury         )
       Office of Foreign Assets Control   )
       1500 Pennsylvania Avenue, NW       )
       Freedman’s Bank Building           )
       Washington, D.C. 20220             )
                                          )
                            Defendant,    )
                                          )
       and                                )
                                          )
THE UNITED STATES DEPARTMENT              )
OF THE TREASURY, OFFICE OF FOREIGN )
ASSETS CONTROL                            )
       1500 Pennsylvania Avenue, NW       )
       Freedman’s Bank Building           )
       Washington, D.C. 20220             )
                                          )
                            Defendant.    )
__________________________________________)

       Plaintiff Corneille Yobeluo Nangaa (“Nangaa”) brings this Complaint for Declaratory

and Injunctive Relief against Defendants the United States Department of the Treasury’s Office

of Foreign Assets Control (“OFAC”) and its Director, Andrea M. Gacki, and in support of this

Complaint alleges the following:
       Case
       Case
        Case1:19-cv-03414-APM
              1:19-cv-03415-DLF Document
            1:19-cv-03412-CRC    Document4-1
                                Document  4-2 Filed
                                           1 Filed  12/27/19
                                              Filed11/12/19   Page
                                                               Page228
                                                     12/27/19 Page      of
                                                                     3ofof
                                                                         1341
                                                                           14



                                   NATURE OF THE CASE

       1.      This lawsuit seeks the Court’s intervention to enjoin Defendants from effecting an

international boycott against Corneille Yobeluo Nangaa without providing him any notice as to

the reasons for his designation or giving him a meaningful opportunity to contest his designation.

       2.      On March 21, 2019, OFAC designated Nangaa pursuant to Executive Order

(“E.O.”) 13413, as amended by E.O. 13671, and added Nangaa’s name to its Specially

Designated Nationals and Blocked Persons List (“SDN List”). By virtue of this designation, all

of Nangaa’s property and interests in property within the United States or within the possession

or control of a U.S. persons are blocked, and foreign persons who engage in transactions or

dealings with him are subject to potential sanctions.

       3.      OFAC’s actions followed the announcement of the preliminary results of the

historic 2018 DRC general elections administered by the National Independent Electoral

Commission (“CENI”)— a government body tasked with organizing and administering elections

in the DRC. These elections were heralded by the international community—including the

United States government—as the first peaceful and democratic transfer of power in the DRC in

decades. Indeed, the U.S. Department of State welcomed the electoral victory of opposition

candidate Felix Tshishikedi as President of the DRC.

       4.      Nangaa was the President of the CENI at the time of his designation by OFAC, as

well as during the time of the organization and administration of the elections.

       5.      While the State Department was welcoming the election results, Defendants

greeted the DRC’s historic and democratic transfer of power—which only took place as the

result of the CENI’s fair administration of the national elections—by sanctioning those

responsible for ensuring its occurrence, including Nangaa.




                                                 2
       Case
       Case
        Case1:19-cv-03414-APM
              1:19-cv-03415-DLF Document
            1:19-cv-03412-CRC    Document4-1
                                Document  4-2 Filed
                                           1 Filed  12/27/19
                                              Filed11/12/19   Page
                                                               Page329
                                                     12/27/19 Page      of
                                                                     4ofof
                                                                         1341
                                                                           14



       6.      Moreover, Defendants sanctioned Nangaa—as evidenced by OFAC’s March 21,

2018 press release announcing the designation action—without providing him notice of the legal

criterion under which he was designated nor any other notice as to the reasons for his

designation. Instead, Defendants sent a press release to the general public, which included

unfounded conclusory allegations of corruption involving Nangaa and other CENI officials with

no clear relevance to the criteria for designation under E.O. 13413, as amended.

       7.      This press release constitutes the sole form of “notice” provided to Nangaa thus

far. This is despite Nangaa’s continued efforts to understand the reasons for his designation,

including by requesting OFAC disclose the administrative record or any portions thereof or by

providing Nangaa with alternative means by which he can understand the basis for OFAC’s

action against him.

       8.      Because Defendants have failed to provide Nangaa with any notice as to the

reasons for his designation, Nangaa has been unable to utilize the administrative reconsideration

procedures otherwise available to him to challenge his unwarranted designation by OFAC.

       9.      For these reasons, Nangaa turns to this Court to compel or instruct Defendants to

rescind Nangaa’s designation and/or provide clear notice to Nangaa as to the reasons for his

designation so that he may have a meaningful opportunity to contest it.

                                JURISDICTION AND VENUE

       10.     This action arises under the United States Constitution, the International

Emergency Economic Powers Act, 50 U.S.C. § 1701 et seq., and the Administrative Procedure

Act (“APA”), 5 U.S.C. § 701 et seq. This Court has subject matter jurisdiction over this action

pursuant to 28 U.S.C. § 1331 because this action arises under the laws of the United States.




                                                3
       Case
       Case
        Case1:19-cv-03414-APM
              1:19-cv-03415-DLF Document
            1:19-cv-03412-CRC    Document4-1
                                Document  4-2 Filed
                                           1 Filed  12/27/19
                                              Filed11/12/19   Page
                                                               Page430
                                                     12/27/19 Page      of
                                                                     5ofof
                                                                         1341
                                                                           14



       11.    This Court may grant declaratory relief under the Declaratory Judgment Act, 28

U.S.C. § 2201 et seq., and Fed. R. Civ. P. 57. This Court may grant injunctive relief in

accordance with Fed. R. Civ. P. 65.

       12.    Venue is proper in the District of Columbia as this is the district in which the

events giving rise to the complaint occurred and in which Defendants reside. See 28 U.S.C. §§

1391(b) and (e).

                                        THE PARTIES

       13.    Plaintiff Corneille Yobeluo Nangaa is and was at all times relevant herein a

citizen of the Democratic Republic of the Congo. He is currently residing at 34 Tshatshi Avenue,

Kinshasa/Gombe, DRC.

       14.    Nangaa is the President of the CENI—the DRC’s electoral commission charged

with ensuring free and fair elections. In this role, Nangaa helped facilitate successful national

democratic elections and the first democratic transition of power in the DRC.

       15.    Nangaa is designated under E.O. 13413, as amended, and his name is included on

OFAC’s Specially Designated Nationals and Blocked Persons List (“SDN List”).

       16.    Defendant OFAC is a federal administrative agency of the United States

Department of the Treasury, 1500 Pennsylvania Ave., NW, Freedman’s Bank Building,

Washington D.C. 20220. OFAC is responsible for administering U.S. economic sanctions

programs, including by designating persons pursuant to authorities contained in E.O. 13413, as

amended, and regulating dealings with them under those authorities via 31 C.F.R. Parts 501 and

547, the “Reporting, Procedures, and Penalties Regulations,” and the “Democratic Republic of

the Congo Sanctions Regulations,” respectively. OFAC is responsible for designating Nangaa

under E.O. 13413, as amended.




                                               4
        Case
        Case
         Case1:19-cv-03414-APM
               1:19-cv-03415-DLF Document
             1:19-cv-03412-CRC    Document4-1
                                 Document  4-2 Filed
                                            1 Filed  12/27/19
                                               Filed11/12/19   Page
                                                                Page531
                                                      12/27/19 Page      of
                                                                      6ofof
                                                                          1341
                                                                            14



        17.     Defendant Andrea M. Gacki is the Director of OFAC. Ms. Gacki is sued in her

official capacity.

                                  FACTUAL ALLEGATIONS

        A.      OFAC’s March 21, 2019 Designation of Nangaa

        18.     On March 21, 2019, OFAC designated Nangaa under E.O. 13413, as amended,

for allegedly engaging in actions or policies that undermine democratic processes or institutions

in the DRC. Press Release, U.S. Dep’t of Treasury, Office of Foreign Assets Control, Treasury

Sanctions Congolese Officials Responsible for Undermining DRC Elections (March 21, 2019).

As a result of this designation, Nangaa’s name was added to OFAC’s SDN List.

        19.     Simultaneous with its designation, Defendants issued a press release announcing

the designation. This press release alleged that OFAC’s action followed “persistent corruption by

senior officials within the DRC’s National Independent Electoral Commission (“CENI”) and the

former Kabila Government to obstruct and delay preparations for credible and inclusive

elections.” Press Release, U.S. Dep’t of Treasury, Office of Foreign Assets Control, Treasury

Sanctions Congolese Officials Responsible for Undermining DRC Elections (March 21, 2019).

This press release, however, did not specify the designation criterion of E.O. 13413, as amended,

under which Defendants sanctioned Nangaa nor whether the allegations contained therein relate

to the basis for Nangaa’s designation. Id.

        20.     The legal consequence of Nangaa’s designation is that all of his property and

interests in property within U.S. jurisdiction are blocked, and U.S. persons are prohibited from

engaging in transactions or dealing with him. Moreover, U.S. and foreign persons that provide

material assistance to Nangaa—including through provision of financial services or any other




                                               5
       Case
       Case
        Case1:19-cv-03414-APM
              1:19-cv-03415-DLF Document
            1:19-cv-03412-CRC    Document4-1
                                Document  4-2 Filed
                                           1 Filed  12/27/19
                                              Filed11/12/19   Page
                                                               Page632
                                                     12/27/19 Page      of
                                                                     7ofof
                                                                         1341
                                                                           14



goods or services—are subject to designation under E.O. 13413, as amended, and could thus

themselves be subject to blocking sanctions. See E.O. 13413, § 1(a)(ii)(F) (Oct. 27, 2006).

       B.      Nangaa’s Request for the Administrative Record

       21.     Unable to clearly ascertain the reasons for his designation, on May 2, 2019

Nangaa requested the administrative record underlying his designation or any unclassified

portions of that record, as well as an unclassified summary of any classified or otherwise

privileged information contained in it. Nangaa also requested OFAC make available alternative

mechanisms by which OFAC may apprise him of, or from which Nangaa could otherwise

understand, the reasons for his designation.

       22.     Over five months have passed since Nangaa first made this request. OFAC has

not yet disclosed an unclassified version of the administrative record or any portion thereof and

has not provided any alternative mechanisms by which Nangaa can gain an understanding of the

reasons for his designation.

       23.     Absent disclosure of the administrative record or other notice, Nangaa remains

unaware as to the reasons for OFAC’s action or how the information contained in the press

release relates to the legal criterion of his designation. For this reason, Nangaa has yet to file a

delisting petition with OFAC challenging his designation.

       C.      OFAC’s Publication of Federal Register Notice

       24.     On June 27, 2019—in response to Nangaa’s June 23, 2017 notice to OFAC that it

had failed to publicly provide notice of Nangaa’s designation in the Federal Register—OFAC

identified in the Federal Register the legal criterion under which it designated Nangaa.

Specifically, OFAC designated Nangaa under E.O. 13413, § 1(a)(ii)(C) “…for being responsible




                                                 6
        Case
        Case
         Case1:19-cv-03414-APM
               1:19-cv-03415-DLF Document
             1:19-cv-03412-CRC    Document4-1
                                 Document  4-2 Filed
                                            1 Filed  12/27/19
                                               Filed11/12/19   Page
                                                                Page733
                                                      12/27/19 Page      of
                                                                      8ofof
                                                                          1341
                                                                            14



for or complicit in, or having engaged in, directly or indirectly, actions or policies that undermine

democratic processes or institutions in the [DRC].” See 84 FED. REG. 30804.

       D.      Harm to Nangaa

       25.     Defendants’ unlawful action has been personally, professionally, and financially

ruinous to Nangaa. Specifically, Nangaa has been made the subject of an international boycott,

as persons all over the world—including in the DRC—are subject to potential designation by

Defendants for engaging in any transactions or dealings with him.

       26.     The immediate legal consequence of Nangaa’s designation is that all property and

interests in property located within U.S. jurisdiction in which he has an interest are blocked, and

U.S. persons are generally prohibited from engaging in any transactions or dealings with him. In

addition, foreign persons, including foreign financial institutions, are exposed to potential

designation under E.O. 13413, as amended, for engaging in any transactions with Nangaa.

       27.     Due to the extraterritorial effects of U.S. sanctions, foreign parties have been

reluctant to engage in transactions or dealings with Nangaa out of fear of retribution by

Defendants. Furthermore, Nangaa faces grave financial hardship, as businesses and financial

institutions continue to distance themselves from him in order to mitigate their own sanctions

risk. For example, on or about April 10, 2019, Nangaa’s account at Rawbank—a commercial

bank in the DRC—has blocked a legitimate transfer of 475,434,397 Congolese Francs (“CFR”),

citing OFAC-administered sanctions as the reason for the blocking. Exhibit A-Nangaa Rawbank

Blocking Letter.

       28.     Defendants fully acknowledge the devastating costs imposed on designated

persons, such as Nangaa. Defendants have openly lauded the fact that sanctions impose

“professional, personal, and financial isolation” on designated persons. Press Release, U.S. Dep’t




                                                 7
       Case
       Case
        Case1:19-cv-03414-APM
              1:19-cv-03415-DLF Document
            1:19-cv-03412-CRC    Document4-1
                                Document  4-2 Filed
                                           1 Filed  12/27/19
                                              Filed11/12/19   Page
                                                               Page834
                                                     12/27/19 Page      of
                                                                     9ofof
                                                                         1341
                                                                           14



of Treasury, Office of Foreign Assets Control, U.S. Government Sanctions Organizations and

Individuals in Connection with an Iranian Defense Entity Linked to Iran’s Previous Nuclear

Weapons Effort (March 22, 2019). Indeed, Defendants regard their sanctions as “force

multipliers,” so that, for instance, “international financial institutions frequently implement

[U.S.] sanctions voluntarily, even when they are under no legal obligation to do so,” by

blacklisting designated persons from accessing their services. Examining Treasury’s Role in

Combating Terrorist Financing Five Years After 9/11, Hearing Before the Comm. on Banking,

Housing and Urban Affairs, 109th Cong., S. Hrg. 109-1073 (statement of Adam J. Szubin).

                                       LEGAL CLAIMS

                                           COUNT I

    DEFENDANTS’ DESIGNATION OF NANGAA UNDER E.O. 13413 CONSTITUTES
        ARBITRARY AND CAPRICIOUS AGENCY ACTION UNDER THE APA

       29.     Nangaa re-alleges and incorporates by reference as if fully set forth herein the

allegations in all preceding paragraphs.

       30.     Agency action, findings, and conclusions found to be arbitrary, capricious, an

abuse of discretion, or otherwise not in accordance with law shall be held unlawful by a

reviewing court and set aside. 5 U.S.C. § 706(2)(A).

       31.     Defendants’ designation of Nangaa under E.O. 13413 is arbitrary, capricious, an

abuse of discretion, or otherwise not in accordance with law in violation of the APA, as Nangaa

does not meet the criteria for designation under E.O. 13413 and OFAC has made no findings or

conclusions to support its decision.




                                               8
       Case
       Case
        Case1:19-cv-03414-APM
              1:19-cv-03415-DLF Document
            1:19-cv-03412-CRC    Document4-1
                                Document 4-2 Filed
                                          1 Filed  12/27/19
                                             Filed11/12/19  Page
                                                            Page935
                                                   12/27/19 Page  ofof
                                                                 10 1341
                                                                    of 14



                                           COUNT II

    DEFENDANTS’ FAILURE TO PROVIDE NOTICE AS TO THE REASONS FOR
 NANGAA’S DESIGNATION UNDER E.O. 13413 VIOLATES HIS FIFTH AMENDMENT
                       RIGHT TO DUE PROCESS

       32.     Nangaa re-alleges and incorporates by reference as if fully set forth herein the

allegations in all preceding paragraphs.

       33.     Under the Fifth Amendment to the U.S. Constitution, Nangaa has a right to

adequate post-deprivation notice. Sufficient notice requires Defendants to provide Nangaa with

the reasons for his designation so as to permit him a meaningful opportunity to respond.

       34.     Under the Fifth Amendment to the U.S. Constitution, Nangaa has a right to a

hearing. Any constitutionally adequate hearing must provide Nangaa with the opportunity to be

heard in a meaningful manner.

       35.     By failing to release the administrative record, any portions thereof, or any other

form of notice designed to apprise Nangaa as to the reasons for his designation, Defendants have

denied him a meaningful opportunity to challenge his designation. These actions have prevented

Nangaa from making effective use of OFAC’s administrative reconsideration procedures.

Therefore, Defendants have acted in violation of Nangaa’s due process rights under the Fifth

Amendment to the U.S. Constitution.

                                           COUNT III

    DEFENDANTS’ FAILURE TO PROVIDE NOTICE AS TO THE REASONS FOR
  NANGAA’S DESIGNATION UNDER E.O. 13413 VIOLATES THE ADMINISTRATIVE
                          PROCEDURE ACT

       36.     Plaintiff re-alleges and incorporates by reference as if fully set forth herein the

allegations in all preceding paragraphs.




                                                9
       Case
        Case1:19-cv-03414-APM
       Case  1:19-cv-03415-DLF Document
            1:19-cv-03412-CRC  Document4-1
                               Document 4-2 Filed
                                         1 Filed  12/27/19
                                            Filed11/12/19   Page
                                                  12/27/19 Page  36
                                                                 11ofof
                                                            Page10      41
                                                                     of13
                                                                        14



       37.     Agency action, findings, and conclusions found to be arbitrary, capricious, an

abuse of discretion, or otherwise not in accordance with law or without observance of procedure

required by law shall be held unlawful by a reviewing court and set aside. 5 U.S.C. § 706(2)(A)

and (D).

       38.     The APA entitles interested parties to appear before an agency with respect to any

“issue, request, or controversy in a proceeding . . . or in connection with an agency function.” 5

U.S.C. § 555(b). Agencies are required to issue a decision with respect to these requests within a

reasonable time. Id.

       39.     OFAC promulgates procedures by which parties subject to its sanctions can

petition for reconsideration of their designation and delisting from the SDN List. 31 C.F.R. §

501.807. Pursuant to OFAC’s delisting procedures, a designated person “may submit arguments

or evidence that the person believes establishes that insufficient basis exists for the designation”

or “propose remedial steps on the person’s part . . . which the person believes would negate the

basis for designation.” 31 C.F.R. § 501.807(a). Designated persons may also argue that there has

been a change in circumstances rendering inapplicable the reasons for the original designation.

31 C.F.R. § 501.807.

       40.     By failing to release the administrative record, any portions thereof, or any other

form of notice reasonably designed to apprise Nangaa as to the basis for his designation,

Defendants have denied Nangaa a meaningful opportunity to challenge his designation. In sum,

Defendants have failed to provide Nangaa with sufficient notice as to the basis for his

designation and have thus prevented him from making effective use the APA’s and OFAC’s

administrative reconsideration procedures. Defendants have therefore acted in violation of the




                                                10
       Case
        Case1:19-cv-03414-APM
       Case  1:19-cv-03415-DLF Document
            1:19-cv-03412-CRC  Document4-1
                               Document 4-2 Filed
                                         1 Filed  12/27/19
                                            Filed11/12/19   Page
                                                  12/27/19 Page  37
                                                                 12ofof
                                                            Page11      41
                                                                     of13
                                                                        14



APA by engaging in agency action that is arbitrary, capricious, an abuse of discretion, or that is

not in accordance with law or in observance of procedure required by law.

                                           COUNT VI

   DEFENDANTS’ FAILURE TO PROVIDE THE UNCLASSIFIED PORTIONS OF THE
       ADMINISTRATIVE RECORD OR ANY OTHER NOTICE CONSTITUTES
            UNREASONABLE DELAY IN VIOLATION OF THE APA

       41.     Nangaa re-alleges and incorporates by reference as if fully set forth herein the

allegations in all preceding paragraphs.

       42.     The APA empowers courts to compel agency action unlawfully withheld or

unreasonably delayed. 5 U.S.C. § 706(1).

       43.     Defendants have failed to provide Nangaa with the unclassified portions of the

administrative record or any other notice reasonably designed to apprise him of the reasons for

his designation under E.O. 13413, as amended.

       44.     Defendants are required under the APA and the Fifth Amendment to the U.S.

Constitution to provide sufficient notice to a designee as to the reasons for their designation,

including, the unclassified portions of the administrative record.

       45.     Defendants’ failure to act on Nangaa’s request and provide the record or any other

notice constitutes unreasonable delay in violation of the APA.

                                     RELIEF REQUESTED

WHEREFORE, Plaintiff respectfully requests that this Court:

       A.      Issue an order vacating Nangaa’s designation under E.O. 13413;

       B.      Order Defendants to rescind Nangaa’s designation under E.O. 13413;




                                                11
      Case
       Case1:19-cv-03414-APM
      Case  1:19-cv-03415-DLF Document
           1:19-cv-03412-CRC  Document4-1
                              Document 4-2 Filed
                                        1 Filed  12/27/19
                                           Filed11/12/19   Page
                                                 12/27/19 Page  38
                                                                13ofof
                                                           Page12      41
                                                                    of13
                                                                       14



      C.    Order Defendants to disclose the administrative record or any unclassified

            portions of such record so as to apprise Nangaa as to the reasons for his

            designation under E.O. 13413

      D.    Order Defendants to produce an unclassified summary of classified or otherwise

            privileged information contained in the administrative record, which—together

            with the unclassified version of the administrative record—fully apprises Nangaa

            as to all of the reasons for his designation under E.O. 13413;

      E.    Order Defendants to provide alternative means by which Nangaa can be given

            sufficient notice as to the reasons for his designation under E.O. 13413 in the

            event that OFAC is unable to disclose all of the reasons for the designation

            through the redacted version of the administrative record and an unclassified

            summary;

      F.    Grant an award to Plaintiff for his costs and attorneys’ fees under the Equal

            Access to Justice Act, 28 U.S.C. § 2412 et seq., and any other applicable

            provision of law; and

      G.    Any other and further relief as the Court may deem proper.



Dated: November 12, 2019



                                                          Respectfully submitted,

                                                          /s/ Erich C. Ferrari, Esq.
                                                          Erich C. Ferrari, Esq.
                                                          Ferrari & Associates, P.C.
                                                          1455 Pennsylvania Ave., NW
                                                          Suite 400
                                                          Washington, D.C. 20004


                                             12
Case
 Case1:19-cv-03414-APM
Case  1:19-cv-03415-DLF Document
     1:19-cv-03412-CRC  Document4-1
                        Document 4-2 Filed
                                  1 Filed  12/27/19
                                     Filed11/12/19   Page
                                           12/27/19 Page  39
                                                          14ofof
                                                     Page13      41
                                                              of13
                                                                 14



                                          Telephone: (202) 280-6370
                                          Fax: (877) 448-4885
                                          Email: ferrari@falawpc.com
                                          D.C. Bar No. 978253

                                          Attorney for Plaintiff
                                          Corneille Yobeluo Nangaa




                                13
         Case
          Case1:19-cv-03414-APM
               1:19-cv-03412-CRC Document
                                  Document4-1
                                           4-3 Filed
                                                Filed12/27/19
                                                      12/27/19 Page
                                                                Page40
                                                                     1 of
                                                                       of 41
                                                                          1



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


  NORBERT BASENGEZI KATINTIMA,

                      Plaintiff,

           v.                                       Civil Action No. 19-cv-03412 (CRC)

  ANDREA M. GACKI, in her official
  capacity as Director of the United States
  Office of Foreign Assets Control, and THE
  UNITED STATES DEPARTMENT OF
  TREASURY, OFFICE OF FOREIGN
  ASSETS CONTROL,

                      Defendants.


                                      [Proposed] ORDER

        Upon consideration of Defendants’ Motion for Consolidation and For a Stay Pending

Consideration of the Instant motion, the Court hereby GRANTS the motion in part, for good cause

shown. It is hereby

        ORDERED that Defendants’ deadline by which to answer or otherwise respond to the

Complaint in the above-captioned matter is STAYED, pending the Court’s adjudication of

Defendants’ request that the Court consolidate with this matter Marcellin Mukolo Basengezi v.

Gacki, et al. 1:19-cv-3414 (APM) and Corneille Yobeluo Nangaa v. Gacki et al., Civ. No. 1:19-

cv-3415 (DLF).



Date: __________________                            ________________________________
                                                    UNITED STATES DISTRICT JUDGE




                                                1
         Case
          Case1:19-cv-03414-APM
               1:19-cv-03412-CRC Document
                                  Document4-1
                                           4-4 Filed
                                                Filed12/27/19
                                                      12/27/19 Page
                                                                Page41
                                                                     1 of
                                                                       of 41
                                                                          1



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


  NORBERT BASENGEZI KATINTIMA,

                    Plaintiff,

           v.                                          Civil Action No. 19-cv-03412 (CRC)

  ANDREA M. GACKI, in her official capacity
  as Director of the United States Office of
  Foreign Assets Control, and THE UNITED
  STATES DEPARTMENT OF TREASURY,
  OFFICE OF FOREIGN ASSETS CONTROL,

                    Defendants.


                                         [Proposed] ORDER

         Upon consideration of Defendants’ Motion for Consolidation and For a Stay Pending

Consideration of the Instant motion, the Court hereby GRANTS the motion for good cause shown. It is

hereby

         ORDERED that pursuant to Federal Rule of Civil Procedure 42(a), both Marcellin Mukolo

Basengezi v. Gacki, et al. 1:19-cv-3414 (APM) and Corneille Yobeluo Nangaa v. Gacki et al., Civ. No.

1:19-cv-3415 (DLF) are transferred to the undersigned judge and consolidated for purposes of further

proceedings; and it further

         ORDERED that the parties shall confer and jointly file either an agreed proposal, or competing

proposals if agreement is not reached, for a schedule for further proceedings in the consolidated

matters on or before _____________________.

         IT IS SO ORDERED.



Date: __________________                               ________________________________
                                                       UNITED STATES DISTRICT JUDGE



                                                   1
